DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/18/2022.
Applicant’s amendments filed on 07/18/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4-6, and 9-10.
Claim Objections
Claims 4-6 are objected to because of the following informalities:
Claim 4 (claims 5-6) recites “comprises at least one selected from the group consisting of…” (lines 1-2) which should be replaced with “is selected from the group consisting of at least one of…”.
Note that Markush grouping is a closed group of alternative, and one of the proper form of Markush grouping should recite “selected from the group consisting of” (see MPEP 2173.05(h)). 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0326427 to Kinzer et al. (hereinafter Kinzer).
With respect to Claim 1, Kinzer discloses a high electron mobility transistor (HEMT) (Kinzer, Figs. 1-3, ¶0003-¶0012, ¶0030-¶0052) comprising:
      a channel layer (310) (Kinzer, Figs. 1-3, ¶0037) including a group III-V compound semiconductor (e.g., GaN);
      a barrier layer (315) (Kinzer, Figs. 1-3, ¶0037) on the channel layer, the barrier layer including the group III-V compound semiconductor (AlGaN);
      a gate electrode (370) (Kinzer, Figs. 1-3, ¶0042) on the barrier layer (315);
      a source electrode (360/390) (Kinzer, Figs. 1-3, ¶0040, ¶0043) over the gate electrode (370);
      a drain electrode (360/395) (Kinzer, Figs. 1-3, ¶0040, ¶0043) spaced apart from the source electrode (360/390); and
      a metal wiring layer (e.g., M2 layer 355) (Kinzer, Figs. 1-3, ¶0043) including a gate wiring (240) connected to the gate electrode (370), a source field plate (235) connected to the source electrode, and a drain field plate (245) connected to the drain electrode,
      the gate wiring (240), the source field plate (235), and the drain field plate (245) being arranged in a same layer, wherein
      the gate electrode (370) comprises at least one first hole (e.g., opening for the source pad 330) (Kinzer, Figs. 1-3, ¶0040) and landing pads (320) (Kinzer, Fig. 3, ¶0038) provided on both sides of the at least one first hole.
Regarding claim 2, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein a distance from the source field plate (235) (Kinzer, Figs. 1-3, ¶0042, ¶0043) to the drain electrode (360/395) is shorter than a distance from the gate electrode (370) to the drain electrode (360/395).
Regarding claim 3, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein a distance from the source electrode (e.g., 390) (Kinzer, Figs. 1-3, ¶0040, ¶0042, ¶0043) to the drain electrode (e.g., 395) is shorter than a distance from the gate electrode (370) to the drain electrode (395).
Regarding claim 5, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein the channel layer (310) (Kinzer, Figs. 1-3, ¶0037) comprises at least one selected from the group consisting of GaN.
Regarding claim 6, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein the barrier layer (315) (Kinzer, Figs. 1-3, ¶0037) comprises at least one selected from the group consisting of AIGaN.
Regarding claim 7, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, further comprising: a p-GaN layer (320) (Kinzer, Figs. 1-3, ¶0038) between the barrier layer (315) and the gate electrode (370).
Regarding claim 8, Kinzer discloses the HEMT of claim 7. Further, Kinzer discloses the HEMT, wherein the gate electrode (370) and the p-GaN layer (e.g., p-GaN layer 320) (Kinzer, Figs. 1-3, ¶0038) are in direct contact with each other and each have a self-align gate structure (370/320).
Regarding claim 10, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, further comprising: a source contact (e.g., ohmic source contact 327 under source contact structure 330/360) (Kinzer, Figs. 1-3, ¶0040) in the at least one first hole, wherein the source contact (e.g., ohmic contact 327 under 330/360) connects the barrier layer (315) and the source electrode (360/390) to each other.
Regarding claim 14, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein the gate wiring (240), the source field plate (235), and the drain field plate (245) are sequentially arranged in the metal wiring layer (e.g., M2 layer 355) (Kinzer, Figs. 1-3, ¶0043).
Regarding claim 19, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein the source field plate in the metal wiring layer (e.g., M2 layer 355) is a first source field plate (235) (Kinzer, Figs. 1-3, ¶0043), the metal wiring layer (e.g., M2 layer 355) further includes a second source field plate (e.g., on the right/left side of the gate wiring 240) in the same layer, the second source field plate is spaced apart from the first source field plate and the drain field plate (245), the gate wiring (240) is between the first source plate (e.g., 235 on the left/right side of the gate wiring 240) and the second source plate (e.g., 235 on the right/left side of the gate wiring 240), the gate wiring (240) is spaced apart from the first source plate and the second source plate, and the second source field plate (e.g., 235 on the right side of the gate wiring 240) is between the gate wiring (240) and the drain field plate (245).
Regarding claim 20, Kinzer discloses the HEMT of claim 19. Further, Kinzer discloses the HEMT, further comprising: a first via (e.g., 360) (Kinzer, Figs. 1-3, ¶0043, ¶0044) connecting the first source field plate (e.g., 235 on the left side of the gate wiring 240) to the source electrode (390); and a second via (e.g., 360) connecting the second source field plate (e.g., 235 on the right side of the gate wiring 240) to the source electrode (390).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0326427 to Kinzer in view of Tomomatsu et al. (US 2019/0109195, cited in IDS of 10/28/2020, hereinafter Tomomatsu).
Regarding claim 4, Kinzer discloses the HEMT of claim 1. Further, Kinzer does not specifically disclose the HEMT, wherein the gate electrode comprises at least one selected from the group consisting of Ti, TiN, TiAI, and W. However, Tomomatsu teaches forming a gate electrode (Tomomatsu, Figs. 1A-1C, ¶0016-¶0017) from a low gate resistance metal material comprised of TiN and TiW materials to improve switching speed of the transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the HEMT transistor of Kinzer by forming a gate electrode from a specific material as taught by Tomomatsu to have the HEMT, wherein the gate electrode comprises at least one selected from the group consisting of Ti, TiN, TiAI, and W in order to provide a low gate resistance material to improve switching speed of the transistor (Tomomatsu, ¶0016-¶0017).
Regarding claim 11-13, Kinzer discloses the HEMT of claim 9. Further, Kinzer does not specifically disclose the HEMT, wherein the source electrode comprises at least one second hole (as claimed in claim 11); wherein the at least one second hole corresponds to the landing pads (as claimed in claim 12); further comprising: a via connected to the gate wiring and the landing pads through the at least one second hole (as claimed in claim 13).
However, Kinzer teaches an opening between the source field plates (380) (Kinzer, Figs. 1-3, ¶0038, ¶0043) corresponding to the landing pads (320). Further, Tomomatsu teaches forming HEMT transistor comprising a gate electrode (123) (Tomomatsu, Figs. 1A-1C, ¶0021-¶0022) and gate field plates (123a), and the source electrode (132/134) comprising at least one hole (133), wherein the at least one hole (133) corresponds to the gate field plates (123a), and further comprising: a via connected to the gate wiring (104) and the gate metal (123) and the gate field plates (123a) through the at least one hole (133) that helps to reduce the resistance of the gate structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the HEMT transistor of Kinzer by forming connection between the gate wiring and the landing pads of the gate electrode structure by using an opening in the source electrode as taught by Tomomatsu to have the HEMT, wherein the source electrode comprises at least one second hole (as claimed in claim 11); wherein the at least one second hole corresponds to the landing pads (as claimed in claim 12); further comprising: a via connected to the gate wiring and the landing pads through the at least one second hole (as claimed in claim 13) in order to reduce the resistance of the gate structure and to improve switching speed of the transistor (Tomomatsu, ¶0003, ¶0017, ¶0022).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0326427 to Kinzer in view of Zhang (CN 102013437 A).
Regarding claim 9, Kinzer discloses the HEMT of claim 1. Further, Kinzer discloses the HEMT, wherein the source field plate (235) (Kinzer, Figs. 1-3, ¶0043) includes a first source field plate (e.g., 235, on the left side of the source contact 330) and a second source field plate (e.g., 235, on the right side of the source contact 330) spaced apart from each other in a second direction (e.g., horizontal direction in Fig. 3) parallel to the upper surface of the barrier layer (315) and crossing the first direction (e.g., a direction out of plane of Fig. 3), 3Atty. Dkt. No. 2557SI-003257-US U.S. Application No. 17/082,478 the second source field plate (e.g., 235, on the right side of the source contact 330) is between the gate wiring (370) and the drain field plate (245), and a distance in the second direction between the second source field plate (235) and the drain field plate (245) is less than a distance in the second direction between the source electrode (e.g., a portion 360 of the source electrode 360/390) and the drain electrode (e.g., a portion 360 of the drain electrode 360/395).
Further, Kinzer does not specifically disclose that the at least one first hole includes two first holes spaced apart from each other in a first direction parallel to an upper surface of the barrier layer, one of the landing pads is between the two first holes.
However, Zhang teaches forming GaN HEMT transistor (Zhang, Figs. 3A-3B, 4, 7, Abstract, ¶0009-¶0017, ¶0031-¶0047, ¶0061-¶0065) comprising a gate electrode (43) having a closed ring/loop structure surrounding the multiple fingers of the source/drain electrode (41/42) to reduce the peak electric field at the gate corners and to enhance device breakdown voltage. The HEMT device of Zhang comprises a closed ring/loop gate (43) (Zhang, Fig. 7, ¶0062-¶0065) including at least one first hole (e.g., a hole including a source finger 41a) and landing pads (e.g., a portion of the double-layer gate structure) (Zhang, Fig. 7, ¶0039) provided on both sides of the at least one first hole, wherein the at least one first hole includes two first holes (e.g., two adjacent holes each including a source finger 41a) spaced apart from each other in a first direction (e.g., horizontal direction in Fig. 7 of Zhang) parallel to an upper surface of the barrier layer, one of the landing pads (e.g., portion of the double-layer gate structure 43) (Zhang, Fig. 7) is between the two first holes. The drain electrode (42) of Zhang is separated from the source electrode (41) in a second direction (e.g., vertical direction in Fig. 7) perpendicular to the first direction, and forming portions of the gate electrode (43) between the adjacent holes reduces the resistance of the gate (Zhang, Fig. 7, ¶0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the HEMT transistor of Kinzer by forming a gate electrode having a closed ring/loop structure surrounding the multiple fingers of the source/drain electrode as taught by Zhang to have the HEMT, wherein the at least one first hole includes two first holes spaced apart from each other in a first direction parallel to an upper surface of the barrier layer, one of the landing pads is between the two first holes in order to provide improved HEMT device with a layout to effectively reduce the electric field at the gate corners, to reduce gate resistance, and to enhance device breakdown voltage (Zhang, Abstract, ¶0009-¶0017, ¶0061-¶0065).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0326427 to Kinzer in view of Lin et al. (US 2017/0154839, hereinafter Lin).
Regarding claims 15-17, Kinzer discloses the HEMT of claim 1. Further, Kinzer does not specifically disclose the HEMT, further comprising: 3JAG/tjmApplication No.: New ApplicationDocket No.: 2557SI-003257-US an other metal wiring layer on the metal wiring layer (as claimed in claim 15); wherein the other metal wiring layer comprises: at least one other source field plate arranged in parallel with the source field plate; and at least one other drain field plate arranged in parallel with the drain field plate (as claimed in claim 16); wherein the other metal wiring layer comprises: at least one other source field plate arranged perpendicularly to the source field plate; and at least one other drain field plate arranged perpendicularly to the drain field plate (as claimed in claim 17).
However, Lin teaches forming a HEMT device (Lin, Figs. 8a-8B, 10-11, ¶0050-¶0066, ¶0073- ¶0082) comprising a metal wiring layer including a source field plate (164t) connected to the source electrode (120), and a drain field plate (174t) connected to the drain electrode (130), wherein the source field plate (164t) (Lin, Figs. 8a-8B, 10-11, ¶0051, ¶0054) and a drain field plate (174t) extend in the second direction D2, and further comprising: 3JAG/tjmApplication No.: New ApplicationDocket No.: 2557SI-003257-US an other metal wiring layer that includes at least one other source field plate (212/214 or 212/214/216) and at least one other drain filed plate (222/224 or 222/224/226) on the metal wiring layer including the source field plate (164t) and a drain field plate (174t) in order to further reduce the resistance of the source and the drain (Lin, Figs. 10-11, ¶0076-¶0082), wherein the at least one other source field plate (212 or 212/216) arranged in parallel with the source field plate (164t); and at least one other drain field plate (222 or 222/226) arranged in parallel (e.g., in the D2 direction) with the drain field plate (174t); and wherein the at least one other source field plate (214, extending in the D1 direction) arranged perpendicularly to the source field plate (164t) and the at least one other drain field plate (224, extending in the D1 direction) arranged perpendicularly to the drain field plate (174t).
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0326427 to Kinzer in view of Lin (US 2017/0154839) as applied to claim 15, and further in view of Prechtl (US 2016/0087074).
Regarding claim 18, Kinzer in view of Lin discloses the HEMT of claim 15. Further, Kinzer does not specifically disclose the HEMT, wherein the other metal wiring layer comprises: at least one other source field plate arranged obliquely at an angle less than 90 degrees with respect to the source field plate; and at least one other drain field plate arranged obliquely at an angle less than 90 degrees with respect to the drain field plate.
However, Prechtl teaches forming multilayered metallization (2) (Prechtl, Figs. 1-4, ¶0006-¶0011, ¶0025-¶0026, ¶0038-¶0062) for the source electrode and the drain electrode, wherein the source/drain plate metallization layer (25S/25D) is  arranged above the source/drain electrode layers (27/28), and the upper metallization layer (30S/30D) is  arranged above the source/drain plate metallization layer (25S/25D), and the source/drain field plate fingers (25S/25D) protruding from the base at a predetermined direction have triangular structure and arranged at angle s/d with respect to the base and the source/drain upper metallization fingers (30S/30D) protruding from the base at a predetermined direction are arranged at angle s/d with respect to the base, such that the angle s/d is different form the angle s/d and is less than 90 degrees; the triangular structure (Prechtl, Figs. 1-4, ¶0061-¶0062) of the source/drain fingers would improve current density compared to the parallel source/drain fingers, and more  source/drain fingers would be accommodated on the same area so that the maximum controllable current per semiconductor chip area can be increased since the channel width widens.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the HEMT transistor of Kinzer/Lin by forming multilayered metallization for the source and drain field plates as taught by Prechtl, wherein the source and drain field plates have triangular shape arranged at the predetermined angle less than 90 degrees with respect to the angle of the underlying source/drain electrode fingers to have the HEMT, wherein the other metal wiring layer comprises: at least one other source field plate arranged obliquely at an angle less than 90 degrees with respect to the source field plate; and at least one other drain field plate arranged obliquely at an angle less than 90 degrees with respect to the drain field plate in order to improved HEMT device with improved current density distribution (Prechtl, ¶0006-¶0011, ¶0061-¶0062).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the HEMT transistor of Kinzer by forming another metal wiring layer comprising a plurality of source and drain field plates extending in the first direction and the second direction as taught by Lin to have the HEMT, further comprising: 3JAG/tjmApplication No.: New ApplicationDocket No.: 2557SI-003257-US an other metal wiring layer on the metal wiring layer (as claimed in claim 15); wherein the other metal wiring layer comprises: at least one other source field plate arranged in parallel with the source field plate; and at least one other drain field plate arranged in parallel with the drain field plate (as claimed in claim 16); wherein the other metal wiring layer comprises: at least one other source field plate arranged perpendicularly to the source field plate; and at least one other drain field plate arranged perpendicularly to the drain field plate (as claimed in claim 17) in order to improved HEMT device with reduced  resistance of the source and the drain (Lin, ¶0003, ¶0076-¶0082).
Response to Arguments
Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive.
Regarding the amendments of claims 4-6, Examiner submits that the amendment of 07/18/2022 does not overcome the objections as indicated in the Non-Final Office action of 05/27/2022. Note that Markush grouping is a closed group of alternative. The transitional term “comprising” (see MPEP 2111.03) (which is synonymous with "including," "containing," or "characterized by") is inclusive or open-ended term and does not exclude additional, unrecited elements or method steps. However, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. 
If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives) (see MPEP 2173.05(h)), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  Thus, the amendments of claims 4-6 do not overcome the objections as indicated in the Non-Final Office action of 05/27/2022. Specifically, Markush Claim 4 should recite “the gate electrode is selected from the group consisting of at least one of Ti, TiN, TiAl, and W”.
In response to applicant's argument that “[t]he Office Action asserts that Kinzer teaches "the gate electrode (370) comprises at least one first hole (e.g., opening for the source pad 330) (Kinzer, Figs. 1-3, paragraph [0040]) and landing pads (320) provided on both sides of the at least one first hole." Action, p. 4. However, FIGS. 12-14 of Kinzer show the gate electrode 370 does not have an opening” (pages 9-10 of Applicant’s Remarks), Examiner submits that Fig. 3 of Kinzer shows the gate electrode structure (320/370) having an opening that includes the source pad (330). Paragraph [0040] of Kinzer describes a source ohmic contact (327) and a source ohmic pad (330). Paragraphs [0041] and [0041] of Kinzer describe that the gate layer (340) is patterned to form gate electrode (370), as shown in Fig. 3, such that the gate electrode structure (320/370) comprises the source pad (330) in the opening of the gate structure (320/370) surrounding the source pad (330) on two sides. Further, Figs. 12-14 of Kinzer illustrates a simplified plan view of a GaN transistor according to a specific embodiment, however, Fig. 3 does not illustrate a cross-sectional view of the GaN transistor of Figs. 12-14.
Note that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed, and it does not matter that the feature shown is unintended or unexplained in the specification (MPEP 2125).
In this case, Fig. 3 of Kinzer clearly shows that the gate electrode structure (320/370) has an opening (interpreted as at least one first hole) that includes the source pad (330). Thus, the above applicants are not persuasive, and the rejection of claim 1 under 35 USC 102 using the prior art by Kinzer is sustained.
In response to applicant's argument that “[K]inzer fails to teach "a source contact in the at least one first hole" of the gate electrode because Kinzer fails to teach the gate electrode 370 has at least one first hole” (pages 10-11 of Applicant’s Remarks), Examiner submits that Kinzer discloses in Fig. 3 that a source contact (327) (Kinzer, paragraph [0040]) under the source pad (330) is between the gate electrode structures (320/370) surrounding the source pad (330). Although, Kinzer is silent about the shape of the gate structure in plan view, Fig. 3 of Kinzer shows the gate structure having an opening, and the source contact in the opening. Thus, Kinzer discloses "a source contact in the at least one first hole", as required by claim 10.
It appears that the above applicant's arguments refer to a closed loop gate structure as shown in Fig. 2 of the original specification. However, claim 1 does not specify the structure of the gate, as a closed loop structure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
In response to applicant's argument that “[h]orizontal distance between the second source field plate (right 235) and alleged drain field plate 245 is greater than a distance between the alleged source electrode 390 and alleged drain electrode 395” (page 11 of Applicant’s Remarks), Examiner submits that the source electrode (390) is connected to the source pad (330) with a via (360) extending above the gate electrode (370), and the drain electrode (395) is connected to the drain pad (335) with a via (360) extending above the gate electrode (370). In the current rejection of claim 9, one via (360) is interpreted as a part of the source electrode (360/390), and another via (360) is interpreted as a part of the drain electrode (360/395). The horizontal distance between the second source field plate (right 235) and alleged drain field plate 245 is less than a distance between a portion of the source electrode 360/390 and a portion of the drain electrode 360/395. Thus, Kinzer teaches the limitations of the amended claim 9 “a distance in the second direction between the second source field plate and the drain field plate is less than a distance in the second direction between the source electrode and the drain electrode”.
Therefore, the above applicants are not persuasive, and the rejection of claim 9 under 35 USC 103 using the prior art by Kinzer is sustained.
Regarding dependent claims 2-20 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891